Citation Nr: 0016683	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1966.  This appeal arises from a May 1998 rating action in 
which the RO denied entitlement to service connection for 
PTSD.  

The veteran gave testimony at a video-conference hearing 
before the undersigned Acting Member of the Board of 
Veterans' Appeals (Board) in September 1999.  A transcript of 
the hearing is of record.

The veteran has advanced arguments that he should receive a 
compensable rating for his service-connected left ear hearing 
loss and that he should be service connected for tinnitus.  
These issues have not been developed for appellate review and 
will not be addressed herein.  They are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD and his PTSD has 
been attributed by examiners to his experiences in Vietnam 
during service.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence to establish 
that his claimed stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303, 
3.304(f) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
findings, diagnoses, or treatment of PTSD.  The veteran's 
military occupational specialty (MOS) as reflected on his DD-
214 was a supply and parts tech.  The related civilian 
occupation was listed as shipping clerk.  He was also awarded 
service medals, none of which confirm having engaged in 
combat with the enemy.

A statement of support dated in November 1996 was received 
from the veteran's friend.  She stated that the veteran has 
been affected greatly by his service in Vietnam and that he 
speaks of incidents that he experienced in Vietnam as though 
they were recent.

The veteran provided the following stressors in response to 
the RO's request for stressors during the veteran's service 
in Vietnam:

(1)  In March 1964, en route from San Francisco to Saigon, 
the pilot on the veteran's plane was not able to land because 
of enemy action on the airfield.  The plane had to go 
circuits around the airport until it was cleared of enemy 
activity.  When the plane landed, the veteran and the other 
soldiers were put on buses with grills on the windows.  The 
veteran found out that these metal screens were to prevent 
the Viet Cong from throwing grenades onto the bus. As this 
was his first introduction to Vietnam, the veteran was very 
nervous and anxious of what he had experienced.  He listed 
the names and addresses of two friends who could attest to 
the anxious arrival. 

(2)  At a subsequent date in March 1964, the veteran was 
ordered to go to Vung Tan, the place where he was to be 
stationed, by aircraft.  He, and the rest of the passengers 
had to wear parachutes which made him a little anxious.  
During the flight, the plane came into contact with enemy 
fire and the right engine was hit.  The plane ended up 
landing safely at Vung Tan.

(3)  In August 1964, the veteran and some of his friends who 
were on their way back from a fishing trip were stopped by a 
group of Vietnamese who he stated had been drinking.  One of 
the Vietnamese pointed a gun at the veteran's head.  Somehow 
he was let go and the veteran and his friends were able to 
return without further incident.  He provided the name and 
address of his friend who was with him that day that he 
corresponds with. 

(4)  In September 1964 the veteran was called to guard duty 
when a riot broke out on the road.  The veteran's commander 
led him through the barbed wire into the crowd so that he 
could get to his post.  As he was led through the crowd, a 
Vietnamese rioter tried to attack him with a club.  The 
veteran managed to stop the rioter.  The veteran made it to 
his post and was ordered by his sergeant to stand at his post 
fully exposed to the rioters.  He was reluctant to do so and 
was told by his sergeant, who drew a pistol to the back of 
his head, that he if he didn't go and die, he would die now.  
The veteran was on guard duty for 12 hours not knowing if the 
armed rioters would shoot at him.

(5)  The veteran was required to do guard duty at the P.O.L. 
Yard in December 1964.  One night in particular was very 
stressful as many flares were launched.  The P.O.L. Yard was 
a favorite target of the Viet Cong.  They had attacked it 
with rockets several times in the past and men had been lost.  
The veteran stated that it was dangerous doing guard duty at 
that location because no one ever knew if they would be 
attacked.

(6)  As a member of a transport company as a supply tech, the 
veteran was called to act as a driver escort when moving 
supplies from Saigon Harbor to the base at the airport.   The 
driver used to drive as fast as possible through the town as 
quickly as possible since they were carrying dangerous cargo.  
Armed with a loaded M-14 pistol, it was the veteran's job to 
be ready to shoot at anytime in case someone tried to stop 
them or if a grenade or other explosive was thrown on the 
truck.  The veteran stated that it was very stressful 
wondering what could potentially happen and that if something 
did happened, he would likely hit innocent civilians 
including children.  On night, in February 1965, the veteran 
was called to do guard duty on the Saigon Docks.  He heard a 
noise in the water behind him and fired his rifle at the 
object but missed the target.  It ended up that the noise was 
an American frogman who was checking the ship's hull to make 
sure the Viet Cong had not mined the ship with plastic 
explosives.  

(7)  In March 1965, the day before the veteran left Vietnam, 
he went to a bar.  As he entered the bar, two Vietnamese came 
into the bar with grenades in their hands.  The veteran knew 
one of the men.  They ordered the bar girl to give them all 
the cash, threatening to blow up the place if they didn't get 
it.  People started screaming and panicking.  The police 
arrived in a few minutes and the veteran left as soon as they 
arrived.  He was later told that the police had taken one man 
prisoner and that the second man had killed himself with the 
grenade.  

In an April 1997 private psychiatric examination, the veteran 
was diagnosed with chronic PTSD.  The examiner noted that the 
veteran has had "proximal and terminal insomnia" since his 
military service. 

A private psychiatric examination received in June 1997 
revealed a diagnosis of chronic PTSD.  The veteran provided a 
history of service in Vietnam which he claimed has affected 
him for many years.  

In June 1997, the RO sent a list of the veteran's specified 
stressors to the to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for verification.

A response was received from USASCRUR in May 1998 in which it 
was noted that none of the veteran's stressors was able to be 
verified.  It was further indicated that in order to provide 
further research concerning specific combat incidents and 
casualties, the veteran must provide the full name of 
casualties and unit designations.  

Copies of letters the veteran wrote during service were 
received in February 1999.  These letters do not describe any 
personal involvement in combat activity or furnish any 
additional information that would warrant a further request 
to USASCRUR for a search for corroborative evidence.

The veteran submitted additional statements of stressors in 
January 1999.  In particular, he stated that in September 
1964, he was on guard duty at the unit's warehouse where 
aircraft parts were stored.  He was stationed outside a door.  
An enemy sniper shot at him and missed hitting the door frame 
above his head.  This had happened before when he was on 
guard duty in July 1964.  At that time, the sniper shot three 
times and there were three bullet holes in the wall just 
above his head.  

In a Supplemental Statement of the Case dated in April 1999, 
the RO determined that the additional stressor incidents 
provided by the veteran did not contain any more information 
than the previous stressor reports that USASCRUR was unable 
to corroborate.  The RO also advised the veteran to obtain 
supporting accounts of stressful events from fellow soldiers 
that he had identified in his stressor letters above.  The 
veteran's claim for service connection for PTSD was continued 
to be denied.  

At a September 1999 video-conference hearing before the 
undersigned Acting Member of the Board, the veteran testified 
that he worked as a transportation supply specialist during 
his service in Vietnam.  He stated that he was shot at a 
couple of times while he was assigned to guard duty but the 
shots went over his head.  He reported that he saw coffins 
being loaded on a plane and that his base was attacked with 
mortars and rockets frequently.      


II.  Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.304(d) (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The veteran's duties during his service in Vietnam were not 
related to combat and he was not awarded a Purple Heart or 
Combat Infantryman's Badge or similar citation indicative of 
his participation in combat.  Further, the veteran has not 
provided any other credible evidence to demonstrate that he 
engaged in combat with the enemy.  Therefore, the veteran's 
stressors had to be verified by independent means.  In this 
regard, stressors provided by the veteran could not be 
verified by USASCRUR.  The RO then notified the veteran, 
moreover, that he should submit more detailed information 
regarding his stressors, such as contacting fellow soldiers 
who could potentially verify some of his stressors, but the 
veteran did not submit any additional evidence.  

Accordingly, the Board finds that the veteran did not engage 
in combat with the enemy.  In addition, the veteran's lay 
testimony, by itself, cannot as a matter of law establish the 
occurrence of a non-combat stressor, Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, the requirement for 
credible supporting evidence of a stressor cannot be met 
solely by after-the-fact medical nexus evidence, Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Because the USASCRUR was 
unable to verify the veteran's stressors and the veteran has 
submitted no other supporting evidence, the Board finds that 
there is no credible evidence that the claimed stressors 
actually occurred, as required by 38 C.F.R. § 3.304(f) to 
establish service connection for PTSD.  

Although the veteran has current diagnoses of PTSD by private 
examiners, both examiners based their diagnoses on non-
verified stressors.  Because a stressor required by § 
3.304(f) for service connection for PTSD is not shown by the 
evidence, the veteran's claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for PTSD is denied.



		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

